Citation Nr: 0832212	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-27 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern








INTRODUCTION

The appellant is a veteran who served on active duty from May 
1944 to March 1947. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 
rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).   

Please note this appeal has been advanced on the Board's 
docket pursuant to  38 C.F.R. § 20.900(c) (2007).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss (SNHL) was not 
manifested in the first postservice year; and the veteran's 
current bilateral hearing loss disability is not shown to be 
related to an event, injury, or disease in service.

2. Tinnitus was not manifested in service, and any current 
tinnitus is not shown to be related to his service, to 
include as due to acoustic trauma therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2008);  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

2. Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008);  38 
C.F.R. §§ 3.303 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.   38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A March 2006 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), this 
letter informed the veteran of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

The veteran's pertinent service treatment records (STR) and 
post-service records have been secured.  The RO arranged for 
VA examinations in April 2006 and June 2007.  He has not 
identified any evidence that remains outstanding.  VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claims.

B.				Factual Background

Service personnel records show that the veteran served as a 
naval seaman. His STRs are silent for complaints, findings, 
treatment, or diagnosis relating to bilateral hearing loss 
and tinnitus. A March 1945 STR indicates that he had a left 
ear fungal infection. On March 1947 service separation 
examination, whispered voice testing was normal (15/15). 

On the authorized VA audiological evaluation in April 2006, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
65
75
LEFT
25
35
40
65
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 in the left ear. The 
veteran stated that he has experienced moderate, constant 
tinnitus in both ears since 1945. He provided a history of 
being exposed to large guns during service and of driving a 
truck post-service, but had no post-service recreational 
noise exposure. The audiologist did not have the veteran's 
STR's, but reviewed the rest of the C-file. The audiologist 
concluded the veteran had mild to severe SNHL, and opined: 
"Although it is possible that the hearing loss and tinnitus 
were incurred in the service, the ratio of possibility is so 
difficult to determine that it would only be speculative."

On VA audiological evaluation examination in June 2007, 
puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
60
70
75
LEFT
25
40
45
70
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 96 percent in the left ear.

The audiologist reviewed the claims file and opined that 
although it was possible that hearing loss and tinnitus were 
incurred in the service, the "ratio of possibility is so 
difficult to determine that it would only be speculative". 
The audiologist indicated that it did not appear likely that 
the hearing loss or tinnitus were related to a fungal 
infection of the ear in service. The audiologist noted the 
veteran claimed that he had constant, severe bilateral 
tinnitus for 20 years, which contradicted his previous 
comment in the April 2006 exam of constant, moderate tinnitus 
since service in 1945.

Throughout the appeals process the veteran has submitted 
statements alleging that he was in combat and exposed to the 
noise of anti-aircraft guns, particularly during the invasion 
of Iwo Jima in 1945.


C.			Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131. Service 
connection may be granted or any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d0.  Service incurrence or 
aggravation of organic disease of the nervous system (to 
include SNHL) may be presumed if such is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137;  38 
C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. 
 Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Hearing Loss

Hearing loss disability is defined by regulation. For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The April 2006 and June 2007 VA examination reports 
conclusively show the veteran has bilateral hearing loss by 
VA standards.  He alleges that as a seaman on a ship during 
World War II he was exposed to military gunfire noise. While 
his participation in combat is not been established by the 
record, the veteran is competent to provide testimony 
regarding events that are alleged to have occurred during 
service and there is nothing in the record to suggest his 
accounts of being exposed to substantial gunfire noise are 
not credible.  Gutierrez v. Principi, 19 Vet. App. 1, 9-10 
(2004).  Hence, reasonable doubt must be resolved in favor of 
the veteran on this aspect of the claim alone and noise 
exposure is conceded.  

There is no competent evidence that a hearing loss disability 
was manifested in service or that SNHL was manifested in the 
first postservice year, so as to permit a finding that such 
disability became manifest in service and persisted, or to 
allow for application of the chronic disease presumptive 
provisions in 38 U.S.C.A. § 1112 (for SNHL as an organic 
disease of the nervous system).

Furthermore, there is no competent and probative evidence 
that relates the veteran's current hearing disability to his 
noise exposure in service (or otherwise to service) or 
suggests that there is relationship. The record does not show 
a clinical notation of hearing loss prior to the April 2006 
VA examination, about 59 years after service. The length of 
time between service and the first clinical notation of 
hearing loss is itself a factor for consideration against a 
finding that the current disability is related to service. 
See Maxson v. Gober, 230 F.3d. 1330, 1333  (Fed. Cir. 2000) 
(in a claim alleging that a disability was aggravated by 
service). Both VA audiologists (in April 2006 and June 2007) 
opined that although it is possible that the hearing loss and 
tinnitus were incurred in service, the possibility is "so 
difficult to determine that it would only be speculative."  
Nexus evidence that is only speculative or equivocal is (of 
itself) insufficient to support a claim of service 
connection.  See Obert v. Brown, 5 Vet. App. 30 (1993).  
There is no other competent medical evidence of record that 
refutes these opinions.  Notably, as the opinions indicate 
that a greater degree of certainty is not possible; further 
development as for nexus evidence is not indicated.

The veteran's own statements relating his hearing loss 
disability to his service are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski,  2 Vet. App. 
492,  495  (1992).

The United States Court of Appeals for Veterans Claims has 
held that the Board may consider only independent medical 
evidence to support its findings.  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  Thus, the Board cannot conclude, 
based solely upon the veteran's statements, that his hearing 
loss is related to noise exposure incurred during service or 
to elevated puretone thresholds found on July 1978 
audiometry; the medical evidence of record does not support 
such a finding.

Since the VA examiners opinions do not support the veteran's 
claim of a nexus between his current bilateral hearing loss 
disability and service, and there is no other competent 
(medical) evidence in the matter, the preponderance of the 
evidence is against the veteran's claim, and it must be 
denied. 

Tinnitus

As noted above, it is not in dispute that the veteran was 
likely exposed to substantial noise trauma in service.  The 
Court has indicated that a veteran is competent to provide 
testimony of experiencing ringing in the ears, since such 
symptom is capable of lay observation.  Charles v. Principi, 
16 Vet. App. 370, 374 (2002). As the veteran reports he has 
been experiencing ringing in his ears, the Board finds that 
he has a current tinnitus disability . 

Tinnitus was not noted/reported by the veteran in service.  
Consequently, service connection for such disability on the 
basis that it became manifest in service and persisted is not 
warranted.  The veteran has provided (inconsistent) accounts 
regarding the initial manifestations of his tinnitus (once 
indicating it has been present 20 years, i.e., since about 40 
years postservice, the other time indicating it has been 
present since 1945, i.e., for more than 60 years).  However, 
there is no documentation of a complaint of tinnitus prior to 
the veteran's filing of his claim, in March 2006, and the 
Board finds the veteran's accounts self-serving and not 
credible evidence.  

There is no competent (medical) evidence of a nexus between 
the veteran's current tinnitus and his service/noise exposure 
therein. The only medical evidence that directly addresses 
this matter (the opinions of the two VA audiologists who 
evaluated the veteran) is to the effect that it would be too 
speculative to relate the tinnitus to the veteran's service.  
Once again, it is noteworthy that nexus evidence that is 
speculative or equivocal is insufficient to substantiate a 
claim of service connection.  While the veteran may believe 
that there is a nexus between his current tinnitus and his 
noise exposure in service, because he is a layperson, his 
opinion is not competent evidence in this matter.  See 
Espiritu, 2 Vet. App. at  495. 

Since the VA examiners' opinions do not support a finding of 
a nexus between the veteran's service and his tinnitus, and 
there is no competent evidence that does, the preponderance 
of the evidence is against this claim, and it also must be 
denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


